 



EXHIBIT 10.01
LAS VEGAS GAMING
SERIES A CONVERTIBLE PREFERRED STOCK

     
To:
  Holders of Las Vegas Gaming, Inc. Series A Preferred Stock
From:
  Russell Roth — CEO Las Vegas Gaming, Inc.
Date:
  February 12, 2007
Subject:
  Exchanging Series A Convertible Preferred Stock for Series A Common Stock

Las Vegas Gaming, Inc. (“LVGI” or “the Company”) recently entered into an
agreement with Treasure Island Hotel and Casino (“TI”), a wholly-owned
subsidiary of MGM Mirage, whereby TI will maintain the required base jackpot
bankroll for LVGI’s linked, progressive keno game, Nevada Numbers. Cash
resources previously required by the Nevada Gaming Control Board to be
maintained as security for the Nevada Numbers jackpot will now be available to
the Company for operations in addition to its planned rollout of PortalVision™.
In light of this development, and pursuant to the provisions of the Series A
Convertible Preferred Private Placement Memorandum (and the associated
Certificate of Designation), the Company is hereby exercising its right to
convert all the Series A Convertible Preferred Shares into Series A Common
Shares on a one-for-one basis. The redemption date will be March 15, 2007.
Accordingly, we respectfully request that you sign the Series A Preferred stock
certificate on the reverse side of the certificate, with a gold medallion
signature guarantee from your bank or stock broker, and mail it to the Company
in the pre-addressed envelope enclosed. In addition, please indicate on the
enclosed card the name in which you would like the Series A Common shares to be
registered along with the address to which you want the certificate mailed. If
you have any questions, please contact our Chief Financial Officer, Bruce
Shepherd at 702-871-7111.
We thank you for the confidence that you have shown by your investment in our
Company and for your continued patience as we strive to achieve the success that
we all anticipated at the time of the Series A Offering.
Sincerely,

/s/ Russell Roth

Russell Roth
CEO
Las Vegas Gaming, Inc.

5 of 6